
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.66


TEAMING AGREEMENT

        THIS TEAMING AGREEMENT ("Agreement") is entered into by the following
entities:

DRS Sustainment Systems, Inc., a Delaware corporation, with an address of 201
Evans Lane, St. Louis, MO 63121 ("Prime"),

and

Force Protection, Inc., a Nevada corporation, with an address of 9801 Highway
78 Ladson, SC 29456 ("Sub").

        Prime and Sub may also be referred to in this Agreement individually as
a "Party" or collectively as the "Parties" or the "Team."

BACKGROUND

1.The U.S. Army TACOM Life Cycle Management Command [TACOM LCMC] ("Customer")
has issued a solicitation for the Joint Light Tactical Vehicle—Technology
Demonstration Phase (the "Procurement").

2.Prime is experienced in military ground systems integration, as well as the
design, development, and production of military trailers, and possesses
Intellectual Property (as defined in Article 25) relating thereto that is
valuable and proprietary to Prime.

3.Sub is experienced in the design, development, and production, of wheeled
armored vehicles, and possesses Intellectual Property, as defined in Article 25,
relating thereto that is valuable and proprietary to Sub.

4.The Parties thus have unique and complementary backgrounds and capabilities
that, together, will enhance the likelihood of achieving the Customer's
objectives, reduce technical and financial risks to the Customer, and ensure the
maximum potential for competition in responding to the Customer's solicitation.

5.The Parties recognize the efficiency of teaming and wish to team for the
purpose of competitively responding to the Customer's solicitation and
performing any resulting contract(s). The Parties have agreed, as set forth in
Exhibit A, to the Parties' scope of work.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing, and in express
reliance on the mutual covenants and conditions contained herein, the Parties
agree as follows:

ARTICLE 1.—FORMATION OF TEAM

        Prime and Sub hereby team, in accordance with Federal Acquisition
Regulation ("FAR") 9.601, for the purposes of (a) competing for the Procurement
(as defined in Article 25), and (b) performing any resulting contract(s). The
Parties agree that DRS shall be the prime contractor on behalf of the Team.

ARTICLE 2.—RELATIONSHIP OF THE PARTIES

2.1Prime and Sub shall act as independent contractors in the performance of this
Agreement, and neither Party shall act as agent for or partner of the other
Party without the consent of the other Party. Nothing in this Agreement shall be
deemed to constitute, create, give effect to or otherwise recognize a joint
venture, partnership, or formal business entity of any kind, and the rights and
obligations of the Parties shall be limited to those expressly set forth herein.
Nothing contained in this Agreement shall be construed as providing for the
sharing of profits or losses arising out of the efforts of either or both
Parties.

--------------------------------------------------------------------------------



2.2This Agreement has been entered into solely for the benefit of the Parties
and is not intended to create any legal, equitable, or beneficial interest in
any third party, or to vest in any third party, any interest with respect to the
enforcement or performance of this Agreement. The Parties agree that no customer
has any legal interest in this Agreement, or in any dispute arising hereunder,
and that no customer is a necessary or indispensable party to any action or
proceeding for the resolution of such disputes. The Parties further agree not to
assert in any such proceeding that any third party is necessary or indispensable
to such proceeding or to a determination of the relief to be granted therein.

ARTICLE 3.—TECHNOLOGY TRANSFER

3.1Throughout the term of this Agreement, subject always to applicable export
control laws and regulations as well as the execution of any required enabling
export licenses or agreements:

(a)Prime shall disclose, and license to Sub, on a nonexclusive, royalty-free
basis, on such terms as are provided herein, Intellectual Property relating to
the Procurement solely to enable Sub to perform its obligations under this
Agreement;

(b)Sub shall disclose and license to Prime, on a nonexclusive, royalty-free
basis, on such terms as are provided herein, Intellectual Property relating to
the Procurement solely to enable Prime to perform its obligations under this
Agreement; and

(c)Any subcontract between the Parties resulting from this Agreement shall
contain appropriate nonexclusive, royalty-free cross licenses between the
Parties, to the extent allowed by law, so as to enable each Party to use the
Intellectual Property of the other Party solely to perform its obligations under
the subcontract and the related prime contract. Such cross licenses shall
terminate no later than the close out of the related prime contract.

3.2Intellectual Property and proprietary or confidential information disclosed
hereunder shall be protected in accordance with the Nondisclosure Agreement
between the Parties, dated January 11, 2008. A copy of such agreement is
attached as Exhibit B.

3.3In the event of a termination by Prime of this Agreement due to a material
breach or material default of Sub, Sub shall, within five (5) business days from
written notification from Prime, transfer and license to Prime all Intellectual
Property owned or controlled by Sub that is necessary to enable Prime
independently to perform or have performed by others all subcontract
requirements under the Procurement that Sub would have been obligated to perform
subject to negotiation of a mutually acceptable production license, including
fees for the use of Sub's Intellectual Property and Improvements (as hereafter
defined) to manufacture Sub's vehicles for the Procurement. This clause,
suitably modified to identify the subcontracting parties, shall be included in
any subcontract(s) entered into pursuant to this Agreement.

ARTICLE 4.—RESPONSIBILITIES

4.1Because the proposal effort will involve business risks and necessarily will
require the full cooperation of the Parties, the Parties agree, during the term
of this Agreement, to work exclusively with each other on the Procurement and to
not discuss any aspect of, make proposals to or agreements with, or solicit bids
from any other person, firm or legal entity regarding the Procurement, excepting
that (a) either Party may deal with vendors, consultants, and other
third-parties whose information is reasonably necessary to develop its scope of
work for the Team's proposal without approval by the other Party, (b) the
parties may, by advance mutual agreement, bring in additional team members to
the Team provided that such members will not include a lead systems integrator
or a JLTV vehicle provider and (c) Prime may deal with the Customer as well as
the Customer's representatives, contractors, and agents. This Agreement is not
intended to and

2

--------------------------------------------------------------------------------



shall not be interpreted to in any way abridge, limit, or restrict the rights of
the Parties to pursue, either independently or in conjunction with any other
person or entity, business opportunities other than the Procurement.

4.2Prime will maintain exclusively on behalf of the Team responsibility for all
contacts and communications with the Customer, all proposal activities and
negotiations, all decisions relating to the Procurement, and all post-award
activities. Sub will work with and at the direction of Prime. Because the
participation of Sub is substantial, Prime will consult with Sub on all major
questions of project structure, execution and on marketing and business
strategy.

4.3During the term of this Agreement, each Party will exert its reasonable best
efforts, to produce a proposal(s) that will cause selection of Prime as the
prime contractor for the Procurement and acceptance of Sub as the subcontractor
for the work identified in Exhibit A; provided, however, that Prime may, in its
sole discretion, choose not to submit any proposal(s), bids, or other
submission, at which time Sub may pursue the Procurement alone or with others.

4.4Sub will cooperate in supporting the proposal efforts on the Procurement as
reasonably requested by Prime. Sub will submit to Prime a proposal for its share
of the work that is required by the Customer's solicitation and identified in
Exhibit A by the date requested by Prime. As part of any proposal, the Sub shall
incorporate all material required to be responsive to the Customer's
solicitation that is pertinent to the work assigned to it as defined in
Exhibit A, including any appropriate manuscripts, art work, work breakdown
structure ("WBS"), technical descriptions, and current, accurate, and complete
cost and pricing data in sufficient detail to permit negotiation of the prime
contract and negotiation of the subcontract for Sub's work. If required by the
Customer's solicitation, Sub may submit its cost or pricing data directly to the
U.S. Government for review, provided that Sub submits such data concurrently
with Prime's proposal submission to the Customer. Sub represents that its
proposed prices will meet the requirements of the Truth in Negotiations Act,
P.L. 87-653, as amended, and its implementing regulations.

4.5Sub shall respond as quickly as practicable to Prime's requests for data and
information required by the Prime to facilitate the successful competition by
the Team for the Procurement.

4.6In the event Prime should be involved in any written communications,
presentations, or visits with the Customer concerning the Procurement, Sub
shall, when requested, reasonably support Prime with respect to Sub's defined
areas of work contained in Exhibit A.

4.7Prime will have the final decision on the form and content of all documents
submitted to the Customer; provided, however, that prior to submission of the
proposal, Prime will reasonably afford Sub the opportunity to review the form
and the content of Prime's proposal and to make recommendations, evaluate and
comment on the form and content of Prime's proposal. Recommendations made by Sub
as to changes in Proposal content shall be given serious consideration by Prime,
but Prime shall have the final determination as to such changes; provided,
however, that Prime shall not, without Sub's prior approval, effect any changes
in the technical content, scope of work, or pricing of that portion of any
Proposal which relates to Sub's area of responsibility. Upon submission of each
Proposal, Prime will furnish to Sub two copies thereof, excluding Prime's
proprietary information related to cost and pricing. Prime's proposal shall
identify Sub as the subcontractor responsible for the work identified in
Exhibit A.

4.8During any negotiation or presentation with the Customer by Prime relative to
the Procurement, Sub's personnel, with the authority to make decisions on behalf
of Sub, shall be available for consultation with Prime in order that any
required changes to Sub's portion of the proposal effort may be agreed upon
promptly. Prime will also afford Sub the opportunity to be present at all
Procurement presentations, discussions, conferences and Project reviews with
Customer and/or other team members.

3

--------------------------------------------------------------------------------





4.9To the extent practicable, Prime shall keep Sub informed of significant
events, deadlines, and milestones in the Procurement relating to Sub's effort.

4.10Each Party shall bear all costs, risks and liabilities incurred by it
arising out of its performance of this Agreement; provided, however, that the
Prime shall be responsible for the costs of the graphic arts, printing, binding
and delivery of the proposal(s). Neither Party shall have any right to any
reimbursement, payment or compensation of any kind from the other during the
period up to the award of a subcontract unless otherwise specifically agreed in
writing by the Parties.

ARTICLE 5.—AWARD OF CONTRACT

5.1If Prime is awarded a prime contract under the Procurement, Prime will award
Sub a subcontract for that portion of the work required by the prime contract
and identified as Sub's responsibility in Exhibit A, subject to (a) the further
provisions of this Article 5; (b) any approval required by the Customer; (c) the
Termination provisions of this Agreement; and (d) the mutual agreement of the
Parties relative to terms and conditions of the subcontract, including price,
specifications, and delivery schedule.

5.2Any subcontract entered into by the Parties shall contain terms and
conditions consistent with the Team's proposal and with the terms and conditions
of the prime contract, appropriately tailored for flow-down into a subcontract,
as well as such additional terms and conditions (a) mutually agreed by the Prime
and Sub; (b) required by this Agreement; or (c) required as a result of the
prime contract's definitization.

5.3Prime may be required by the Customer to place some or all of the work
identified as Sub's responsibility in Exhibit A with another source or to have
such work bid on a competitive basis. In either of such events, Prime shall, in
consultation with Sub, make good faith efforts to determine the cause for the
Customer's direction and to convince the Customer to accept Sub for the work
identified in Exhibit A. If such efforts are unsuccessful, it is agreed that
Prime shall comply with the Customer's direction. When the Customer has
redirected only a portion of the Sub's work, the Parties agree to negotiate in
good faith an adjustment to Exhibit A. In the event that the Parties are unable
to negotiate a prompt agreement on such an adjustment, this Agreement shall be
terminated in accordance with the Termination provisions of this Agreement.

ARTICLE 6.—INTELLECTUAL PROPERTY

6.1Subject to any rights of the Customer, each Party shall retain all right,
title and interest to (a) any Intellectual Property it developed, authored,
conceived or reduced to practice prior to the date of this Agreement, and
(b) any Intellectual Property it develops, authors, conceives or reduces to
practice independently and solely by that Party during the performance of this
Agreement without the other Party's Intellectual Property. In either such event,
no license, express or implied, or ownership shall inure to the benefit of the
other Party to distribute or to display to the public or to prepare copies or
derivative works of such works or to make, have made, use, sell, have sold,
sublicense products or processes incorporating such Intellectual Property,
except as expressly provided herein.

6.2(a)    All rights, ownership, title and interest in and to (i) any derivative
works or other modifications, add-ons, enhancements or improvements to Prime's
Pre-Existing Intellectual Property and (ii) in and to all Intellectual Property
developed (whether jointly or by Sub alone) during the performance of this
Agreement that derives from and incorporates Prime's Pre-Existing Intellectual
Property (collectively the "Prime Derivative Intellectual Property"), shall vest
in and be and remain the property of Prime. To the extent any ownership rights
in the Prime Derivative Intellectual Property would vest in Sub by operation of
law, Sub hereby assigns and agrees that it

4

--------------------------------------------------------------------------------



shall assign such rights to Prime in full, and Sub agrees to cooperate with
Prime to take any reasonably necessary steps to effect or perfect such rights.

(b)    Unless otherwise agreed as evidenced in an executed Teaming Agreement, in
no event shall any license, express or implied, or ownership inure to the
benefit of the Party not owning Pre-Existing Intellectual Property, to
reproduce, distribute, publicly display, modify or create derivative works of
such works or to make, have made, use, sell, have sold, or sublicense such
Intellectual Property.

(c)    All rights, ownership, title and interest in and to (i) any derivative
works or other modifications, add-ons, enhancements or improvements to Sub's
Pre-Existing Intellectual Property and (ii) in and to all Intellectual Property
developed (whether jointly or by Prime alone) during the performance of this
Agreement that derives from and incorporates Sub's Pre-Existing Intellectual
Property (collectively the "Sub Derivative Intellectual Property"), shall vest
in and be and remain the property of Sub. To the extent any ownership rights in
the Sub Derivative Intellectual Property would vest in Prime by operation of
law, Prime hereby assigns and agrees that it shall assign such rights to Sub in
full, and Prime agrees to cooperate with Sub to take any reasonably necessary
steps to effect or perfect such rights.

(d)    Prime Derivative Intellectual Property and Sub Derivative Intellectual
Property is sometimes referred to herein collectively as "Derivative
Intellectual Property."

6.3In the event Intellectual Property that does not fall within the scope of
Section 6.2 is developed jointly by the Parties during the performance of this
Agreement (the "Joint Inventions"), such Joint Inventions shall be owned jointly
by the Parties and each Party shall own an undivided interest in the patents,
copyrights and other Intellectual Property resulting from such Joint Inventions.
Prime and Sub may utilize the Joint Inventions only internally (not to include
sublicensing any third parties) without restraint; except that neither Party
shall take action with respect thereto that will adversely affect the rights of
the other Party without the prior written consent of the other Party. The
Parties agree that each will execute and cause to be executed all documents and
do and cause to be done all acts reasonably necessary, desirable or convenient
to enable the Parties to file and prosecute patent applications for Joint
Inventions or copyright registrations on such Joint Inventions, and to maintain
any patents granted regarding such Joint Inventions.

Procedures for seeking and maintaining protection such as patents or copyrights
for Joint Inventions shall be mutually agreed in good faith by the Parties. Any
Party that does not reasonably cooperate or bear its proportionate share of
expenses in securing and maintaining such patents on the Joint Inventions in any
particular country or countries shall surrender its joint ownership under any
resulting patents in such country or countries. Each Party shall be free to use
and practice for its own purposes such Joint Inventions, with no right of
accounting, except that each owning Party agrees to maintain such Joint
Inventions as confidential and proprietary in the same manner it treats its own
Intellectual Property of a similar character. Any licensing of such Joint
Inventions by either Party shall be subject to the prior written agreement of
the Parties.

6.4Any subcontract between the Parties resulting from this Agreement shall
contain intellectual property provisions consistent with Sections 6.1 through
6.3.

ARTICLE 7.—DISPUTE RESOLUTION

7.1Any claim for the threatened, alleged, or actual breach of this Agreement by
either Party (a "Dispute"), which cannot otherwise be resolved after good faith
negotiations by the Parties, shall first be referred for resolution to the
Parties' respective executive management in writing.

5

--------------------------------------------------------------------------------



7.2If the Parties' executive management are unable to resolve the claim,
controversy or other matter within thirty (30) calendar days of such referral,
then either Party may file suit in a court of competent jurisdiction.

7.3Notwithstanding the above, either Party may immediately seek injunctive
relief in a court of competent jurisdiction against improper use, disclosure, or
threatened improper use or disclosure of Intellectual Property.

7.4Notwithstanding the above, the Parties' failure in good faith to reach mutual
agreement on the terms and conditions of a subcontract under this Agreement
pursuant to Article 5 shall not be considered a controversy or claim subject to
litigation under this Article.

ARTICLE 8.—TERMINATION

8.1This Agreement shall terminate and all rights and duties hereunder shall
cease, subject to Article 24 ("Survival"), upon the first to occur of the
following:

(a)Official written announcement by the Customer that the Procurement has been
canceled or that an award will not be made in the Procurement to any person or
entity.

(b)Award of a prime contract to a contractor(s) other than Prime; provided,
however, that in the event of a protest of such award to a government agency,
the General Accounting Office, or a court, this Agreement shall remain in force
and effect until such time as the protest has been resolved and the contract has
been awarded to a contractor(s) other than Prime.

(c)Award of a prime contract to Prime under the Procurement, and

(i)Award of a subcontract by Prime to Sub related to the Procurement;

(ii)Failure of Prime and Sub, after negotiation in good faith, to reach
agreement on the terms of a subcontract within thirty (30) calendar days of the
award of the prime contract to Prime; or

(iii)Customer's disapproval of a subcontract to Sub, or Customer's direction for
Prime to utilize a subcontract source other than Sub or to compete a material
portion of the prime contract work identified as Sub's responsibility in
Exhibit A and the Parties are unable to negotiate a revision to Exhibit A as
provided for in Section 5.3.

(d)Mutual consent of both Parties in writing.

(e)Two years after the effective date of this Agreement if the Customer has not
by that time entered into negotiations or discussions with Prime for the
Procurement.

(f)Written notification to Sub of the good faith decision by Prime not to submit
a proposal for the Procurement.

(g)Official written notice that Prime is outside of the competitive range for
the Procurement and is not subject to being reinstated within the competitive
range.

(h)In the discretion of a Party, in the event the other Party is suspended,
debarred, has an applicable security clearance revoked, files for bankruptcy
becomes insolvent, is alleged to have violated any federal law or regulation
relating to procurement, or experiences any other impairment in its capacity to
contract.

(i)In the discretion of a Party, in the event of a material breach or material
default by the other Party of its obligations under this Agreement.

8.2If this Agreement is terminated for reasons other than a material breach or
material default of Sub, either Party shall be free to pursue its individual
technical approach, subject to Article 24

6

--------------------------------------------------------------------------------



("Survival"), in association with the successful contractor(s) or a third party
for work that is the subject of this Agreement.

ARTICLE 9.—CONFLICT OF INTEREST

Prime and Sub each acknowledge and agree that a material term of this Agreement
is that there is no constraint or limitation on its ability to meet its
responsibilities under this Agreement. The term "constraint or limitation"
includes but is not limited to an organizational conflict of interest,
consultant conflicts of interest, and/or contracts or agreements with third
parties.

ARTICLE 10.—INDEMNITY

Each Party (hereinafter referred to for the purpose of this clause as the
"INDEMNITOR") shall indemnify and hold harmless the other Party from and against
any and all claims, damages, demands, suits, actions, judgments, liabilities,
defaults, or costs and expenses, including court costs and reasonable fees of
outside counsel, against the other Party or the Team as a result of (a) any
property damage or bodily injury to a third party to the extent caused by the
INDEMNITOR in the course of performance of or as a result of the performance of
this Agreement; or (b) any and all expenses, liability, and loss of any kind
arising out of claims, suits, or actions alleging infringement, misuse, or
misappropriation of third party Intellectual Property by the INDEMNITOR.

ARTICLE 11.—ASSIGNMENT

A Party may not assign or transfer its rights or obligations in this Agreement
(by operation of law or otherwise), in whole or in part, to any person or entity
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, that either Party may assign such rights or
obligations to (a) a successor or surviving corporation resulting from a merger,
consolidation, sale of assets or stock or other corporate reorganization, or
(b) its parent, its parent's subsidiaries or other affiliates, upon condition
that the assignee will assume all of the Party's obligations hereunder.

ARTICLE 12.—NOTICES

Any notice, demand, request or statement required or permitted by this Agreement
shall be in writing and shall be deemed given when delivered personally, sent by
facsimile (which is confirmed), sent by overnight express courier, or mailed by
certified or registered United States mail to the Parties at the following
addresses (or at such other address for a Party as shall be specified by such
Party by like notice):

Prime   Sub

DRS Sustainment Systems Inc

 

Force Protection, Inc.

Attention: Richard Marquard
Manager, Business Admin. & Contracts

 

Attention: Otis Byrd
Director, Contracts

201 Evans Lane

 

9801 Highway 78

Saint Louis, MO 63121

 

Ladson, SC 29456

Phone: 314-553-4219

 

Phone: 843-574-3787

Fax: 314-553-4555

 

Fax: 843-740-1973

E-mail: rmarouard@drs-ssi.com

 

E-mail: otis.byrd@forceprotection.net

7

--------------------------------------------------------------------------------



ARTICLE 13.—TAXES

Each Party shall be responsible for its respective present and future taxes,
duties, tariffs, fees, imports, and other charges, including but not limited to,
income, excise, import, purchase, sales, use, turnover, added value, gross
receipts, gross wages, and similar assessments imposed upon the Party by any
taxing authority as a result of the performance of the Party's duties and
responsibilities hereunder.

ARTICLE 14.—CLASSIFIED INFORMATION

To the extent the obligations of the Parties involve access to security
information bearing a United States' security classification of "Confidential"
or higher, each Party shall be responsible for safeguarding such information in
accordance with the provisions of applicable laws and regulations.

ARTICLE 15.—EXPORT AND IMPORT LAWS AND REGULATIONS

Each Party represents that it will comply with all applicable export and import
laws and regulations during performance of this Agreement, including, but not
limited to, the U.S. Arms Export Control Act, as amended
(22 U.S.C. §§ 2751-2799), the International Traffic in Arms Regulations, as
amended (22 C.F.R. Part 120 et seq.), the Export Administration Act, as amended
(50 U.S.C. §§ 2401-2420), and the U.S. Export Administration Regulations, as
amended (15 C.F.R. § 730 et seq.). The Parties shall not export, disclose,
furnish or otherwise provide any article, technical data, technology, defense
service, or technical assistance of the other Party to any foreign person or
entity, whether within the U.S. or abroad, without obtaining, in advance,
(a) appropriate U.S. government export authorization, and (b) written approval
from the other Party.

ARTICLE 16.—GOVERNING LAW AND LANGUAGE

16.1Regardless of its place of negotiation, execution, or performance, this
Agreement shall be enforced and interpreted in accordance with the laws of the
State of New York, without regard to that state's choice of law statutes and
provisions, as well as in accordance with applicable federal procurement law as
enunciated in decisions of administrative boards and the federal courts.

16.2The English language version of this Agreement shall control over any
translation.


ARTICLE 17.—PUBLICITY AND NEWS RELEASES

Except as otherwise required by law or regulation, no news release, public
announcement, advertisement or publicity concerning this Agreement, any
proposals, resulting contracts, or subcontracts to be carried out hereunder,
shall be released by either Party without the prior written approval of the
other Party. Such approval shall not be unreasonably withheld.

ARTICLE 18.—LIMITATION OF LIABILITY

18.1Except for liability arising from a breach of the articles entitled
"Technology Transfer" and/or "Intellectual Property," in no event shall either
Party be liable to the other Party for anything other than direct damages, and
neither Party shall be liable to the other for consequential, incidental,
special (including multiple or punitive) or any other indirect damages
(including lost profits) that are claimed to be incurred by the other Party
whether such claim arises under contract, tort (including strict liability),
indemnity or other theory or law.

8

--------------------------------------------------------------------------------



18.2Notwithstanding the provisions of section 18.1, no limitation of liability
under this agreement will be applicable with respect to a claim that is the
result of a Party's gross negligence or intentional misconduct.


ARTICLE 19.—COMPLIANCE WITH LAWS

Each Party warrants that it will comply with all applicable laws and
regulations, including (but not limited to), the provisions of the U.S. Foreign
Corrupt Practices Act, as amended (15 U.S.C. § 78), the Procurement Integrity
Act, as amended (41 U.S.C. § 423), and the Lobbying Disclosure Act of 1995, as
amended (2 U.S.C. §§ 1601-1612) in connection with the performance of the
activities contemplated by this Agreement.

ARTICLE 20.—NON-SOLICITATION OF EMPLOYEES

The Parties agree that, during the term of this Agreement and for a one (1) year
period thereafter, neither Party shall knowingly or actively seek to hire any
employee of the other Party. This restriction shall not prohibit either Party
from hiring any person as a result of the use of an independent employment
agency (so long as the agency was not directed by such Party to solicit such
person) or as the result of the use of a general solicitation (such as an
advertisement) not specifically directed to employees of the other Party.

ARTICLE 21.—MODIFICATIONS, WAIVERS

21.1This Agreement, including any and all exhibits, shall not be amended or
modified, nor shall any waiver of any right hereunder be effective unless set
forth in a document executed by duly authorized representatives of the Parties.

21.2The failure to exercise any right under this Agreement shall not be deemed
to be a waiver of such right, and shall not affect the right to enforce each and
every right hereof.

21.3The waiver of any breach of any term, provision, covenant or condition
herein contained shall not be deemed to be a waiver of any (a) subsequent breach
of such term, provision, covenant or condition or (b) other term, provision,
covenant, or condition.

ARTICLE 22.—SEVERABILITY

If any term, provision, covenant or condition of this Agreement is held invalid
or unenforceable for any reason, the remaining provisions of this Agreement
shall continue in full force and effect as if this Agreement had been executed
with the invalid portion eliminated, provided the effectiveness of the remaining
portions of this Agreement will not defeat the overall intent of the Parties. In
such a situation, the Parties agree, to the extent legal and possible, to
incorporate a replacement provision to accomplish the originally intended
effect.

ARTICLE 23.—HEADINGS

The article headings contained in this Agreement are for convenience and
reference only, and shall not, in any way, affect the interpretation of this
Agreement.

ARTICLE 24.—SURVIVAL

The rights and duties of the Articles of this Agreement entitled "TECHNOLOGY
TRANSFER," "INTELLECTUAL PROPERTY," "INDEMNITY," "CLASSIFIED INFORMATION,"
"EXPORT AND IMPORT LAWS AND REGULATIONS," "GOVERNING LAW AND LANGUAGE,"
"LIMITATION OF LIABILITY," AND "NON SOLICITATION OF EMPLOYEES" shall survive
expiration or termination of this Agreement.

9

--------------------------------------------------------------------------------



ARTICLE 25.—DEFINITIONS

Except as otherwise specified or as the context may otherwise require, the
following terms have the meanings indicated below for all purposes of the
Agreement, and the definitions of such terms are equally applicable both to the
singular and the plural forms:

25.1A "Derivative" of the Product means variations of, or modifications to, the
Product by the Customer to accommodate: (a) varying mission capabilities,
(b) any modifications to accommodate new or improved technology, or (c) any
other modification or variation of any nature by the Customer.

25.2"Intellectual Property" means, but is not limited to, patents; patent
applications, whether filed or not, and improvements; inventions of any kind,
whether patentable or not, including inventions conceived or reduced to
practice; copyrights; copyrighted or copyrightable materials; ideas expressed in
any tangible or electronic medium of expression; trademarks; service marks;
trade secrets; Technical Data; Computer Software; Technical Know-How, or any
other recognized form of Intellectual Property.

25.3"Pre-Existing Intellectual Property" means, all rights, ownership, title and
any other interest in and to any Intellectual Property owned by or in possession
of either Party that was developed, invented or conceived prior to the date of
this Agreement and to any Intellectual Property developed by a Party independent
of this Agreement without (i) the use of the other Party's Pre-Existing
Intellectual Property and (ii) without the payment of a substantial portion of
the cost of development of such Intellectual Property ("Pre-Existing
Intellectual Property"). All such rights, ownership, title and any other
interest in and to any Pre-Existing Intellectual Property are and shall remain
with the Party owning such rights.

25.4"Procurement" means the entire process pursuant to which the Customer
selects, designs, develops, and procures the Product or a Derivative, including,
but not limited to, any and all pre-proposal activity, the submission of
proposals, the conduct of negotiations (if any), qualification testing (if any),
and the performance of any resulting contract(s).

25.5"Technical Data" and "Computer Software" mean those terms as defined in
Sections 252.227-7013 and 252.227-7014, respectively, of the Department of
Defense Federal Acquisition Regulation Supplement, 48 C.F.R. Part 252.

25.6"Technical Know-How" means all recorded and unrecorded information and know
how relating to the design, development or production of the Product including,
but not limited to, specific application of the knowledge gained from experience
in the design, development, or production of an article that is necessary or
helpful in interpreting, applying or interrelating Technical Data, Computer
Software, or other Intellectual Property relating to the Product.

ARTICLE 26.—ENTIRE AGREEMENT

This Agreement, including the exhibits and attachments referenced herein,
constitutes the entire understanding and agreement of and between the Parties as
of the date and relative to the subject matter hereof, and it supersedes and
replaces any and all previous understandings, commitments or agreements, oral or
written.

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed in duplicate originals by each Party's duly authorized representative
effective as of the day and year last written below.

DRS SUSTAINMENT SYSTEMS, INC.   FORCE PROTECTION, INC.
Signature
 
/s/ RICHARD A. MARQUARD  
 
Signature
 
/s/ MICHAEL MOODY      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Name   Richard A. Marquard   Name   Michael Moody    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Title   Mgr., Business Admin. & Contracts   Title   Interim CEO    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Date   14 February 2008   Date   25 February 2008    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

Attachments:

Exhibit A—Scope of Work

Exhibit B—Nondisclosure Agreement


11

--------------------------------------------------------------------------------



EXHIBIT A

JLTV PROGRAM




SCOPE OF WORK

--------------------------------------------------------------------------------



Joint Light Tactical Vehicle
(JLTV)

Scope of Work
for
JLTV Vehicle Platform
Technology Development

Prepared by:
DRS Technologies

WARNING: EXPORT CONTROLLED

THIS DOCUMENT CONTAINS TECHNICAL DATA AS DEFINED IN 22 CFR 120.10 OF THE
INTERNATIONAL TRAFFIC IN ARMS REGULATIONS. EXPORT OF THIS MATERIAL IS RESTRICTED
BY THE ARMS EXPORT CONTROL ACT (22 U.S.C. 2751 ET SEQ). VIOLATIONS OF THESE
EXPORT LAWS ARE SUBJECT TO SEVERE CRIMINAL PENALTIES.

COMPETITION SENSITIVE

--------------------------------------------------------------------------------



TABLE OF CONTENTS



1.

 

Background

 

 

3

 
2.
 
Program Description
 
 
3
 
3.
 
Work Split
 
 
3
 
4.
 
Scope of Work
 
 
3
 
5.
 
Applicable Documents
 
 
4
 
6.
 
Specific Tasks
 
 
4
 
7.
 
Data Deliverables
 
 
6
 
8.
 
Communication
 
 
7
 
9.
 
Period of Performance
 
 
7
 
10.
 
Abbreviations
 
 
7
 

--------------------------------------------------------------------------------



Joint Light Tactical Vehicle (JLTV)
Scope of Work

JLTV Vehicle Platform

1.General Background:    Force Protection, Inc. (FPI) and DRS Technologies Inc.
(DRS) have entered into an exclusive teaming agreement to jointly pursue the
Joint Light Tactical Vehicle (JLTV) Technology Demonstration (TD) program. As a
major team member and subcontractor, FPI's primary role will be to design and
produce the JLTV Base Vehicle for this effort.

DRS will prime the JLTV program effort and will lead the system integration
effort. The JLTV system integration includes, but is not limited to,
Government-Furnished Equipment (GFE), sensors, workstations, power management,
health management, etc. The JLTV base vehicle platform includes, but is not
limited to, power train components, wheels/tires, suspension assembly, vehicle
hull/cab, seats, A-structure armor solution, chassis, transparent armor/glass,
etc.

This Scope of Work (SOW) identifies requirements associated with the DRS
procurement of JLTV vehicles and other services from FPI.

2.Program Description:    The JLTV is a family of vehicles (FoV) that fill
mission role gaps identified from the current HMMWV program, The JLTV FoV is
composed of three Payload Category vehicles, A, B, and C. The performance, force
protection and physical characteristics of these Payload Category vehicles have
been tailored to fulfill mission roles they will be required to execute. Each of
the Payload Categories will have the capability of towing JLTV Companion
Trailers as well as specified legacy trailers.

3.Work Split:    Notwithstanding the work scope hereinafter described, both
parties have agreed to and will strive for a work split goal of 50/50 on a
revenue basis for this effort.

4.Scope of Work:    This document defines the extent of tasks to be performed by
FPI under the terms and conditions of the Teaming Agreement dated XXX and all
Amendments thereto. These tasks shall consist of providing the necessary
personnel, technical support, materials, documentation, services, and facilities
required to:

a.Design, fabricate, perform validation tests, and deliver the JLTV prototype
vehicle platforms for the JLTV program's TD phase.

b.Provide appropriate management activities to ensure timely and economic
performance.

c.Deliver the supporting data and ancillary items defined herein.

5.Applicable Documents:    The following applicable documents listed and their
contents form the basis of this Scope of Work (SOW):

a.Joint Services Solicitation Number XXXX date issued XXX.

b.Joint Services—Purchase Description for the Joint Light Tactical Vehicle
(JLTV)—DRAFT Version 1.8 dated 7 Dec 2007.

c.Joint Services—Purchase Description for the Joint Light Tactical Vehicle
(JLTV) Annexes A—K—DRAFT Version 1.8 dated 7 Dec 2007.

6.Specific Tasks:

a.Unless modified or amended by the final Request for Proposal, FPI shall
provide the following JLTV base vehicles/ballistic hulls for the Technical
Demonstration phase of the JLTV program:

•two (2) Payload Category A base vehicles

•four (4) Payload Category B base vehicles

•one (1) Payload Category C base vehicles and

--------------------------------------------------------------------------------



•one (1) Payload Category A ballistic hull/cab

•two (2) Payload Category B ballistic hull/cabs

•one (1) Payload Category C ballistic hull/cab

•Ballistic Coupons—TBD



b.Hardware performance and environmental capabilities shall be in compliance
with Purchase Description version 1.8 dated 7 Dec 2007.

c.Testing/Certifications: FPI shall perform acceptance testing on all
deliverable base vehicle hardware. FPI shall also perform all inspections, tests
and provide all certifications, as agreed upon with DRS, applicable to the JLTV
base vehicles. Refer to Version 1.8 of the PD dated 7 Dec 2007 for applicable
inspections, tests, and certifications.

d.FPI shall submit its procedure for conducting the Acceptance Inspection and
Test (AI&T) to DRS for review and approval not later than 30 days prior to the
scheduled planned delivery of the prototype vehicles to DRS.

e.Program Reviews/Meetings: FPI shall support meetings and reviews to provide
DRS and the Government the means to assess the progress of the total program.
FPI shall support JLTV Program meetings (Start of Work Meeting, Preliminary
Design Review (PDR), Critical Design Review (CDR), etc.).

f.Configuration Control: FPI shall be responsible for configuration control of
its own contracted Configuration Items (CIs) throughout the JLTV program. FPI
shall provide DRS with all the appropriate technical data required to perform
the system-level integration tasks, to include proper Interface Control
Documentation (ICD) per SDRL (CM001) [See Section 7]. All FPI
internal/developmental changes to the technical data will be provided to DRS in
a timely manner. FPI shall obtain DRS concurrence prior to implementing any
changes to the vehicle/vehicle structure that may impact the system integration
tasks.

g.Logistics Support: FPI shall assist DRS in developing, testing, and producing
the logistical data for the JLTV TD phase. FPI shall provide logistics source
data for inclusion in Training Materials for training programs and training to
DRS personnel in the operation and maintenance of the JLTV base vehicle.

h.FPI shall provide on-site assistance during program duration to resolve any
issues with FPI produced equipment that cannot be resolved remotely. This
includes assistance, as required, during Government testing of the JLTV system
at the Government test sites (including support for ballistic testing).

i.Welding—FPI shall submit its welding procedures and welder certifications to
DRS to show compliance with the Purchase Description and the Subcontract.

--------------------------------------------------------------------------------





7.Data Deliverables

        FPI shall submit data items identified below in accordance with
applicable Data Item Description (DID) requirements as they apply to the JLTV
base vehicles (FPI's format is acceptable):

SDRL
  Title   Frequency   Submission
Date   Approval   No of
Copies

CM001

 

Interface Control Documentation

  As Required   As Generated  

As Needed

  1 Copy

A005

 

Logistics Management Information (LMI) Data Products
(DI-ILSS-81529)

 

As Required

 

As Generated

 

30 days after submission to DRS

 

1 Copy

A011

 

Proposed Spare Parts List
(DI-ILSS-80134 A)

 

One
w/Revisions

 

180 Days After
Subcontract Award

 

15 days after submission to DRS

 

1 Copy

A017

 

Failure Analysis and Corrective Action Report
(D1-RELI-81315 T)

 

As Required

 

10 Days After Failure

 

15 days after submission to DRS

 

1 Copy

A019

 

Certificates of Conformance

 

As Required

 

With Delivery of Prototype to DRS

 

15 days after submission to DRS

 

1 Copy

B001

 

Acceptance Test Procedure

 

One
w/Revisions

 

30 Days Prior to Acceptance Testing

 

10 days after submission

 

1 Copy

B004

 

Welding Certifications

 

As Required

 

180 Days After Subcontract Award

 

30 days after submission to DRS

 

1 Copy

GENERAL NOTES:

i.Each SDRL shall be prepared in supplier's format. Electronic submittal of the
data via email is preferred.

ii.Unless otherwise stated the number of days is calendar days. For approvals of
less than 30 days, data to be faxed or emailed.

iii.Data items too large to fax or email are to be sent by courier and have a
fax or email message indicating date shipped and carrier's waybill number.

iv.Each SDRL submittal shall indicate the SDRL title, SDRL number and status of
the content (e.g., preliminary, final, change pages, revision level, document
date, etc.)

8.    Communication:

        Program communication will be required and will be considered only as a
technical information exchange. Any contractual correspondence and
communications between FPI and DRS shall be conducted through the companies'
respective Contracts/Subcontracts Administrator.

9.    Period of Performance:

        The period of performance shall be as further delineated within the
subcontract and will be dependent on quantities ordered and delivery schedule.

--------------------------------------------------------------------------------



10.    ABBREVIATIONS

AI&T   Acceptance Inspection and Test ATP   Acceptance Test Procedures CDR  
Critical Design Review CI   Configuration Item DID   Data Item Description ECP  
Engineering Change Proposal FAT   First Article Test ILS   Integrated Logistics
Support JLTV   Joint Light Tactical Vehicle LMI   Logistics Management
Information MRB   Material Review Board PDR   Preliminary Design Review PO  
Purchase Order QAR   Quality Assurance Review RFD   Request for Deviation RFW  
Request for Waiver SDRL   Subcontract Data Requirement List SOW   Scope of Work
TD   Technology Demonstration

--------------------------------------------------------------------------------



EXHIBIT B

JLTV PROGRAM

 
 
 
MUTUAL NONDISCLOSURE AGREEMENT

--------------------------------------------------------------------------------



MUTUAL NONDISCLOSURE AGREEMENT

        THIS MUTUAL NONDISCLOSURE AGREEMENT ("Agreement") is entered into by the
following entities:

DRS Sustainment Systems, Inc., a Delaware corporation, with an address of 201
Evans Lane, St. Louis, Missouri 63121 ("DRS SSI"),

and

Force Protection, Inc., a Nevada corporation, with an address of 9801 Highway
78, Ladson, South Carolina 29456 ("FPI").

        DRS SSI and FPI, may also be referred to in this Agreement individually
as a "Party" or collectively as the "Parties."

BACKGROUND

1.Each Party represents that it possesses competitively valuable proprietary and
confidential information which is not generally available to the public and
which the Party desires to protect against disclosure or competitive use (the
"Proprietary Information").

2.Proprietary Information may include, but is not limited to, tangible or
intangible information related to a Party's products, processes, methods, ideas,
concepts, discoveries, designs, drawings, specifications, techniques, practices,
models, diagrams, source code, object code, software, programs, know-how,
technical data, research and development, or business and financial data.

3.The Parties contemplate engaging in business discussions during which it may
become necessary to exchange Proprietary Information, and desire to establish a
mutual understanding concerning the preservation and safeguarding of such
information.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing, and in express
reliance on the mutual covenants and conditions contained herein, the Parties
agree as follows:

1.During the term of this Agreement, the Parties, to the extent of their right
to do so, may exchange information that is considered by the disclosing Party to
be Proprietary Information. For such information to be considered Proprietary
Information and subject to this Agreement, it shall be identified in writing at
the time of the disclosure by an appropriate legend, marking, stamp or positive
written identification on the face thereof to be Proprietary Information. In
order for any Proprietary Information that is exchanged between the Parties
orally or visually to be subject to this Agreement, it shall be identified as
Proprietary Information to the receiving Party orally at the time of disclosure
and in writing within fourteen (14) calendar days after such oral or visual
disclosure.

2.Proprietary Information delivered by the disclosing Party to the receiving
Party shall be used solely for the purpose of discussions relative to the Joint
Light Tactical Vehicle (JLTV) Program and evaluation of various items for
potential application to the program, such as vehicle electronics, diagnostics,
and power applications; C4ISR; Situational Awareness Systems; Armor; and ground
combat & tactical wheeled vehicles (the "Permitted Purpose"). No other use of
Proprietary Information is granted without the prior written consent of the
disclosing Party.

3.This Agreement shall (unless extended by written, mutual agreement)
automatically terminate on January 31, 2010, but may be terminated earlier by
either Party giving thirty (30) days notice in writing to the other Party of its
intention to terminate. Termination shall not, however, affect the rights and
obligations in this Agreement with respect to Proprietary Information supplied
prior to termination.

--------------------------------------------------------------------------------



4.From the date of its disclosure until three (3) years after the date of
termination of this Agreement, the receiving Party shall protect the disclosing
Party's Proprietary Information by using the same degree of care, but no less
than a reasonable degree of care, to prevent the dissemination to third-parties
or publication of the Proprietary Information as the receiving Party uses to
protect its own Proprietary Information of a like nature. The receiving Party
shall further restrict disclosure of such Proprietary Information to those of
its directors, officers, employees, agents, and advisors (including attorneys,
accountants, and financial advisers) who have a need to know and who have been
advised of and agreed to the restrictions on disclosure and use contained in
this Agreement. Notwithstanding the period set forth in the first sentence of
this section, the Parties may agree in writing to an extended period of
protection for certain Proprietary Information.

5.This Agreement imposes no obligation upon a receiving Party with respect to
Proprietary Information which: (a) was in the receiving Party's possession
before receipt from the disclosing Party; (b) is or becomes a matter of public
knowledge through no fault of the receiving Party; (c) is rightfully received by
the receiving Party from a rightfully possessing third party without a duty of
confidentiality; (d) is required to be disclosed by court order or other lawful
governmental action, but only to the extent so ordered, and provided that the
Party so ordered shall notify the disclosing Party of the underlying proceeding
in sufficient time so that the disclosing Party may attempt to obtain a
protective order; (e) is disclosed by the receiving Party with the disclosing
Party's prior written approval in accordance with that written approval; or
(f) is independently developed by the receiving Party without access to
Proprietary Information exchanged hereunder as provable by competent evidence.

6.All Proprietary Information is and shall remain the sole and exclusive
property of the disclosing Party, and neither Party acquires any license,
intellectual property rights, or legal or equitable interest in the other
Party's Proprietary Information except for the limited right to make copies as
necessary, and in accordance with this Agreement, for the Permitted Purpose.

7.All Proprietary Information is provided "AS IS," and neither Party makes any
warranty regarding the accuracy, appropriateness or reliability of such
information. The entire risk arising out of the use of the Proprietary
Information remains with the receiving Party.

8.The receiving Party shall notify the disclosing Party immediately upon
discovery of any unauthorized use or disclosure of Proprietary Information, or
any other breach of this Agreement by the receiving Party, and will cooperate
with the disclosing Party in every reasonable way to help the disclosing Party
regain possession of the Proprietary Information and prevent further
unauthorized use or disclosure.

9.This Agreement shall not be construed as a sales agreement, teaming agreement,
joint venture or other similar arrangement; rather, the Parties expressly agree
that this Agreement is solely for the purpose of protecting Proprietary
Information.

10.Neither Party has an obligation to supply Proprietary Information to the
other Party; furthermore, neither Party has an obligation under this Agreement
to purchase any item or service from the other Party.

11.The preferred, but nonexclusive, points of contact for the Parties with
respect to the exchange of Proprietary Information are:

DRS SSI:
 
FPI:
Michael O'Leary   John F. Wall III Director, Business Development   VP, Legal
Affairs Telephone: (314) 553-4912   Telephone: (843) 574-0571 Fax:
(314) 553-4979   Fax: (843) 553-1311 Email: moleary@drs-ssi.com   Email:
john.wall@forceprotection.net

--------------------------------------------------------------------------------



Proprietary Information may and written notices shall be sent to the points of
contact at the addresses on the first page of this Agreement. Each Party may
revise its point of contact or address by written notice to the other.

12.Each Party represents that it will comply with all applicable export and
import laws and regulations during performance of this Agreement, including but
not limited to, the U.S. Arms Export Control Act; as amended (22 U.S.C.
§§ 2751-2799), the International Traffic in Arms Regulations, as amended (22
C.F.R. Part 120 et seq.), the Export Administration Act, as amended, (50 U.S.C.
§§ 2401-2420), and the U.S. Export Administration Regulations, as amended (15
C.F.R. § 730 et seq.). The Parties shall not export, disclose, furnish or
otherwise provide any article, technical data, technology, defense service, or
technical assistance of the other Party to any foreign person or entity, whether
within the U.S. or abroad, without obtaining in advance, (a) appropriate U.S.
government export authorization, and (b) written approval from the other Party.

13.This Agreement shall apply in lieu of and notwithstanding any specific legend
or statement associated with any particular information or data exchanged, and
the duties of the Parties shall be determined exclusively by the terms and
conditions of this Agreement.

14.Upon written request of the disclosing Party, the receiving Party shall
return all originals, copies, reproductions and summaries of Proprietary
Information in the receiving Party's possession or control or, at the disclosing
Party's option, destroy and certify to such destruction.

15.The Parties agree that, during the term of this Agreement and for a one
(1) year period thereafter, neither Party shall knowingly or actively seek to
hire any employee of the other Party. This restriction shall not prohibit either
Party from hiring any person as a result of the use of an independent employment
agency (so long as the agency was not directed by such Party to solicit such
person) or as the result of the use of a general solicitation (such as an
advertisement) not specifically directed to employees of the other Party.

16.The receiving Party acknowledges that monetary damages may be an insufficient
remedy for damages resulting from the unauthorized disclosure of Proprietary
Information and that the disclosing Party shall be entitled, without waiving any
other rights or remedies, to seek such injunctive or other equitable relief as
may be deemed appropriate by a court of competent jurisdiction. Nothing herein
shall be construed as prohibiting the disclosing Party from pursuing any other
available remedy for unauthorized disclosure or for breach or threatened breach
of this Agreement.

17.The Parties shall perform their respective obligations hereunder without
charge to the other, and neither Party shall assign any rights hereunder or
disclose the existence of this Agreement publicly without the prior written
approval of the other Party.

18.Regardless of its place of negotiation, execution, or performance, this
Agreement shall be enforced and interpreted in accordance with the laws of the
State of Delaware, without regard to that state's choice of law statutes and
provisions. This Agreement shall be binding on the Parties, their successors and
assigns.

19.If any term, provision, covenant or condition of this Agreement is held
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall continue in full force and effect as if this Agreement had been
executed with the invalid portion eliminated, provided the effectiveness of the
remaining portions of this Agreement will not defeat the overall intent of the
Parties. In such a situation, the Parties agree, to the extent legal and
possible, to incorporate a replacement provision to accomplish the originally
intended effect.

20.This Agreement shall not be amended or modified, nor shall any waiver of any
right hereunder be effective unless set forth in a document executed by duly
authorized representatives of the Parties. The failure to exercise any right
under this Agreement shall not be deemed to be a waiver of such right, and shall
not affect the right to enforce each and every right hereof. The waiver of any
breach of any term, provision, covenant or condition herein contained shall not
be, deemed to be a

--------------------------------------------------------------------------------



waiver of any (a) subsequent breach of such term, provision, covenant or
condition or (b) other term, provision, covenant, or condition.

21.This Agreement constitutes the entire understanding and agreement of and
between the Parties relative to the protection of Proprietary Information
relating to the Permitted Purpose and supersedes and replaces any and all
previous understandings, commitments or agreements, oral or written.

        IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by each Party's duly authorized representative, and this Agreement
shall be effective as of the day and year last written below.

DRS SUSTAINMENT SYSTEMS, INC.   FORCE PROTECTION, INC.
Signature
 
/s/ MICHAEL P. JONES  
 
Signature
 
/s/ JOHN F. WALL, III      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Name   Michael P. Jones   Name   John F. Wall, III    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Title   Mgr., Bus. Admin & Contr.   Title   VP, Legal Affairs    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Date   11 January 2008   Date   1/11/08    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.66

